pp-R rTTRTAM
^his *s an. actlon to enjoin a hearing be^or® a Regional Director of the Labor Relations Board. The basis for relief stated in the petition is the invalidity of the Nat¡onal £abor Relations Act fa Stat. 449 [29 U.S.C.A. §§ 151-166]). A motion to dismiss the petition was filed. From a decree sustaining the motion and dismissing the petition, this appeal is brought.
The assignments of errors present two broad issues here: The jurisdiction of equity in a situation of this character and the validity of the act. At the time this case was submitted this court was advised that the Supreme Court would shortly consider a series of cases involving the validity of the act. In view of that situation, we deemed it wise to hold this case under submission until the Supreme Court should determine those cases as such determination might announce principles decisive of this case.
The Supreme Court has now acted, The case of National Labor Relations Board v. Jones & Laughlin Steel Corporation, 57 S.Ct. 615, 81 L.Ed. -, has deter-. mined the validity of the act. The prill-*249ciples announced therein are applicable to this case and are controlling.
We do not examine the issue here as to the existence of equitable jurisdiction. Even if such jurisdiction exists, the decree must be affirmed upon the issue of validity of the act.
The decree must be, and is, affirmed.